Appeal from an order of the Family Court, Orleans County (James P. Punch, J.), entered November 25, 2014 in a proceeding pursuant to Family Court Act article 8. The order, among other things, placed respondent on probation for one year.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order that, inter alia, granted the family offense petition and imposed a one-year period of probation and a two-year order of protection. Contrary to respondent’s contention, Family Court did not abuse its discretion by imposing a term of probation pursuant to Family Court Act § 841 (c) (see generally Matter of Martin v Flynn, 133 AD3d 1369, 1370 [2015]).
Contrary to respondent’s further contention, “[t]he record, *1288viewed in its totality, establishes that [respondent] received meaningful representation” (Matter of Heffner v Jaskowiak, 132 AD3d 1418, 1418 [2015]; see generally People v Benevento, 91 NY2d 708, 712 [1998]). Indeed, respondent’s contention that he did not receive effective assistance of counsel “is impermis-sibly based on speculation, i.e., that favorable evidence could and should have been offered on his behalf” (Matter of Devonte M.T. [Leroy T], 79 AD3d 1818, 1819 [2010]).
Present — Whalen, P.J., Centra, NeMoyer, Troutman and Scudder, JJ.